Citation Nr: 1409078	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from February 1959 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Competent and credible evidence of record indicates that tinnitus has its onset in active service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);
38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr, supra.  

The Veteran had active duty service from February 1959 to February 1964.  The DD Form 214 shows that the Veteran's service occupation was radio operator.  The RO had conceded that there is a moderate probability that the Veteran was exposed  to hazardous noise during service.  

Service treatment records do not show complaints or findings of tinnitus.   The Veteran stated in the June 2011 claim that his tinnitus developed in service.  The Veteran is competent to report noise exposure and symptoms of tinnitus.  Layno, 6 Vet. App. at 469.  The Court has held that tinnitus is a type of disorder capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Although tinnitus was not documented in the Veteran's service treatment records, the Board finds the Veteran's lay testimony of tinnitus during service credible.   See Barr and Buchanan, supra. 

The Veteran had a VA audiological examination in June 2012.  The VA examiner opined that tinnitus is less likely than not associated with noise exposure in service since service treatment records are negative for tinnitus and service exit examination in February 1964 showed normal hearing, thus indicating that he did not suffer from any permanent acoustic damage.  

While the June 2012 VA examiner concluded that tinnitus is not related to service, the examiner did not consider the Veteran's statements to the effect that he experienced tinnitus during service.  The evidence is at least in equipoise, given the Veteran's competent and credible statements of noise exposure in service and tinnitus symptoms during service and since service.  Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


